DETAILED ACTION
Claims under consideration
To keep the record clear, the claims being examined are those per the Examiner’s Amendment on 12/30/2021.  Claims 1, 4, 6, 7, 9, 13, and 14 were amended, claims 2, 3, 5, 8, and 12 cancelled, and claims 10 and 11 were previously presented, therefore claims 1, 4, 6, 7, 9-11, 13, and 14 are subject to examination.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (JP2007/231370, Eng machine translation).
Iwasaki teaches a crucible comprising (see Figs. 1 and 6A and related text):
- wherein the crucible is 2, i.e. the entire apparatus and
- a lid (top portion of chamber, arrow from 1) 
- a container – source 11A (which is optional for the apparatus of Fig. 1), wherein the container comprises a closed bottom that faces the lid and includes an annular recess, wherein the recess opens at the bottom and extends towards the lid, the recess being in a concentric position from a center – as noted see Fig. 6A which is analogous to Fig. 2 of the instant application and the claimed/elected embodiment.
	In regard to the heater, as per Fig. 1 there is a heater applied in the recess, see heater 17 [0019] – it would be understood per the various manipulations of Fig. 6 (that are understood to be modifications of the entire apparatus of Fig. 1) that a heater would likewise be applied in the differently shaped recesses.  As per MPEP 2144.01, it is proper to take into account inferences which one skilled in the art would reasonably be 
	Regarding claim 6, Iwasaki teaches resistive heating [0012].
	Regarding claim 7, the seed crystal (3) is placed on the lid surface.
	
	Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Land (2017/0204532) in view of Iwasaki.
Land teaches a crucible, see Figs. 1 and 2, comprising:
- a crucible – see 13 including
- a lid, see lid 12 which includes a first surface (4) holding a seed (3), and
the container includes a circular recess as per Fig. 2 in order to improve heating [0250], but Land does not teach an annular recess as claimed.
	Iwasaki, as per the 102 rejection above, teaches that in a crucible for depositing a layer on a substrate, either a circular recess or an annular recess (see Figs. 1 and 6A and related text) is useful for providing evaporated material to a substrate.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the recess of Land as an annular recess because Iwasaki teaches that such a recess provides improved surface area of heat contact over a circular recess [0033].
	In regard to the inner heating device provided in the recess, Iwasaki teaches heater 17 that is provided in the recess [0019].
	Regarding claim 4, both teachings include outer heaters, Land 2 and Iwasaki 16.
Regarding claim 7, the seed crystal (3) is placed on the lid surface (4).
	Regarding claims 6, 9-11, Land teaches induction and/or resistance heating [0249] and Iwasaki teaches resistive heating [0012], therefore the selection of a particular heating method is an obvious selection based on the teachings.  
	Further in regard to claim 10, Iwasaki teaches power sources, while not specifically stating high frequency, such a selection would have been obvious without a showing of criticality.  High frequency sources are well known in the art and as per MPEP 2144.07, the selection of a known component for its intended use is obvious without a showing of criticality.   In regard to claim 11, the particular clause is an optional clause because the apparatus is claimed while a SiC is not grown and it does not require the apparatus to be used.
	Regarding claim 13, it would be a matter of obvious for the heater of the modified apparatus including the annular shaped recess to have an analogous shape, as per MPEP 2144.04 IV. B. a selection of shape is prima facia obvious without a showing of criticality – in this case wherein Iwasaki teaches that the modified shape provides for more heated surface area, it would be obvious (if not implicitly understood) that the heater is shaped according to the recess shape as claimed.
	Regarding claim 14, growing crystal is an optional clause as the apparatus is viable even without use and the raw material heating temperature is an intended use of the apparatus – wherein the prior art teaches heaters, they would be understood to be able to be heated to any temperature such as above 2000C and, further, in any case, the selection of a diameter of substrate is an obvious selection and also an intended use, but Land teaches a diameter greater than 2 inches [0038]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715